        Case 5:16-cv-06370-EJD Document 446 Filed 11/12/19 Page 1 of 3



 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 Jeffrey M. Theodore, Esq. (SBN: 324823)
       theodore@braunhagey.com
 4 Ronald J. Fisher, Esq. (SBN: 298660)
       fisher@braunhagey.com
 5 BRAUNHAGEY & BORDEN LLP
   351 California Street, Tenth Floor
 6 San Francisco, CA 94104
   Telephone: (415) 599-0210
 7 Facsimile: (415) 276-1808

 8 ATTORNEYS FOR PLAINTIFF
   OPTRONIC TECHNOLOGIES, INC.
 9

10
                              UNITED STATES DISTRICT COURT
11
                            NORTHERN DISTRICT OF CALIFORNIA
12

13                                                 Case No: 5:16-cv-06370-EJD-VKD
   OPTRONIC TECHNOLOGIES, INC., d/b/a
14 Orion Telescopes & Binoculars ®, a California   PROPOSAL RE SCHEDULING
   corporation,
15                                                 Compl. Filed:           Nov. 1, 2016
                 Plaintiff,                        First Am. Compl.:       Nov. 3, 2017
16                                                 Final Pretrial Conf.:   Oct. 10, 2019
          v.                                       Trial Date:             Oct. 15, 2019
17
   NINGBO SUNNY ELECTRONIC CO., LTD.,
18 SUNNY OPTICS, INC., MEADE
   INSTRUMENTS CORP., and DOES 1 - 25,
19
                 Defendants.
20

21

22

23

24

25

26

27

28

                                                                  Case No. 5:16-cv-06370-EJD-VKD
                                     PROPOSAL RE SCHEDULING
          Case 5:16-cv-06370-EJD Document 446 Filed 11/12/19 Page 2 of 3



 1          Pursuant to the Court’s request, Plaintiff Optronic Technologies, Inc. (“Orion”) respectfully

 2 submits this revised proposal regarding scheduling for the remainder of trial. This proposal is

 3 based on the schedule provided by the Court with anticipated 15-minute jury breaks in each of the

 4 remaining morning and afternoon sessions. Defendants have advised that they intend to use the full

 5 remainder of their time, including 30 minutes of video for Dave Anderson. The below schedule

 6 anticipates Plaintiff will expend approximately 6.5 hours and Defendants will expend

 7 approximately 12.5 hours.

 8
              Date                         Plaintiff                         Defendants
 9                                         (6.5 hrs)                          (12.5 hrs)
         Wed, Nov. 13       Peter Moreo (direct/redirect) 2.25 hrs Peter Moreo cross 3.5 hrs
10         (7 hrs)          Dave Anderson video 0.25 hrs           Dave Anderson video 0.5 hrs
                            Dr. Sasian direct 0.5 hrs
11
         Thurs, Nov. 14     Dr. Sasian redirect 0.25 hrs             Dr. Sasian cross 1.5 hrs
12
         (3.25 hrs - AM)    Dr. Zona direct 1.75 hours
13
          Fri, Nov. 15      Dr. Zona redirect 0.75 hr                Dr. Zona cross 3.5 hrs
14           (5 hrs)                                                 Dr. Saravia direct 1.25 hrs
15        Mon, Nov. 18      Dr. Saravia cross 1.0 hr                 Dr. Saravia direct (continuing)
16       (3.25 hrs - AM)                                             1.75 hrs
                                                                     Dr. Saravia re-direct 0.5 hr
17
         Tues, Nov. 19      CLOSING ARGUMENT                         CLOSING ARGUMENT
18       (4 hrs - AM)1
19
          Wed, Nov. 20      CHARGING INSTRUCTIONS AND BEGINNING OF JURY
20       (3.25 hrs - PM)    DELIBERATIONS

21       Thurs, Nov 21      JURY DELIBERATIONS
           (All Day)
22

23         Fri, Nov 22      JURY DELIBERATIONS
            (All Day)
24

25          This schedule should allow an hour of additional time at the end of November 18 for

26 overages or lost time during the preceding sessions.

27   1
    For the day of closing argument, Orion proposes that the Court convene between 8:30am and
   1:00pm, which would allow for a 20-minute snack break between closings (assuming each side
28 presents a two-hour closing).

                                                  1                        Case No. 5:16-cv-06370-EJD-VKD
                                        PROPOSAL RE SCHEDULING
         Case 5:16-cv-06370-EJD Document 446 Filed 11/12/19 Page 3 of 3



     Dated: November 12, 2019                 Respectfully submitted,
 1

 2                                            BRAUNHAGEY & BORDEN LLP

 3
                                              By:      /s/ Matthew Borden
 4                                                       Matthew Borden

 5                                            Attorneys for Plaintiff
                                              Optronic Technologies, Inc., d/b/a Orion
 6                                            Telescopes and Binoculars®

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2                   Case No. 5:16-cv-06370-EJD-VKD
                                 PROPOSAL RE SCHEDULING
